                Case 18-12491-CSS               Doc 280        Filed 12/10/18         Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                         :
In re:                                   :                      Chapter 11
                                         :
Promise Healthcare Group, LLC, et al., 1 :                      Case No. 18-12491 (CSS)
                                         :
                     Debtors.            :                      (Jointly Administered)
                                         :
---------------------------------x


                                         AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        At my direction and under my supervision, employees of Prime Clerk caused the
following documents to be served by the method and date set forth (1) on the Core/2002 Service
List attached hereto as Exhibit A and (2) by the method set forth on the Attorneys General
Service List attached hereto as Exhibit B, on December 10, 2018:

        Notice of Expedited Hearing on the Motion of the Debtors for Entry of an Order
         Authorizing the Debtors to Assume and Assign an Unexpired Lease of Nonresidential
         Real Property Respecting San Diego Real Estate [Docket No. 270]


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS         Doc 280       Filed 12/10/18   Page 2 of 12



      Notice of Expedited Hearing on the Motion of Debtors for Entry of an Order Approving
       the Extension of Leases between (I) CAM-Mid America, LLC and Promise Hospital of
       Wichita Falls, Inc., Promise Skilled Nursing Facility of Wichita Falls, Inc., Promise
       Hospital of Overland Park, Inc., and Promise Skilled Nursing Facility of Overland Park,
       Inc.; and (II) CAM-Dallas, LLC and Promise Hospital of Dallas, Inc. [Docket No. 271]

       On December 10, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via Overnight Mail on Crestwood Behavioral
Health Inc, Attention: Maria Stefanou, 520 Capital Mall, Number 800 Sacramento, CA 95814:

      Notice of Expedited Hearing on the Motion of the Debtors for Entry of an Order
       Authorizing the Debtors to Assume and Assign an Unexpired Lease of Nonresidential
       Real Property Respecting San Diego Real Estate [Docket No. 270]

        On December 10, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via Overnight Mail on Cam Dallas LP, 7955
Harry Hines Blvd Dallas, TX 75235 and Cam Mid America LLC, 1103 Grace Street Wichita
Falls, TX 76301:

      Notice of Expedited Hearing on the Motion of Debtors for Entry of an Order Approving
       the Extension of Leases Between (I) CAM-Mid America, LLC and Promise Hospital of
       Wichita Falls, Inc., Promise Skilled Nursing Facility of Wichita Falls, Inc., Promise
       Hospital of Overland Park, Inc., and Promise Skilled Nursing Facility of Overland Park,
       Inc.; and (II) CAM-Dallas, LLC and Promise Hospital of Dallas, Inc. [Docket No. 271]



Dated: December 10, 2018
                                                            ______________________
                                                            Alain B. Francoeur
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on December 10, 2018, by Alain B. Francoeur,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

Signature: ____________________




                                                2                                    SRF 29461
Case 18-12491-CSS   Doc 280   Filed 12/10/18   Page 3 of 12



                       Exhibit A
                                                                                    Case 18-12491-CSS          Doc 280      Filed 12/10/18    Page 4 of 12


                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                                                                                                                                                                                                      METHOD OF DATE AND
                         DESCRIPTION                                           NAME                                              ADDRESS                       FAX                 EMAIL                   SERVICE
                                                                                                          Attn: Robert M. Hirsh
                                                                                                          1301 Avenue of the Americas
                                                                                                          Floor 42
Counsel to Medline Industries, Inc.                         Arent Fox LLP                                 New York NY 10019                                          robert.hirsh@arentfox.com       Email on 12/09/2018
                                                                                                          Attn: Ralph Ascher, Esquire
                                                                                                          11022 Acaia Parkway, Suite D
Counsel to Southland Management Group, Inc.                 Ascher & Associates, P.C.                     Garden Grove CA 92840                                      ralphascher@aol.com             Email on 12/09/2018
                                                            Bankruptcy Administration - Wells Fargo       Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE Capital 1738 Bass Road                                                                             Overnight Mail on
GE Capital Information Technology Solutions                 Information                                   Macon GA 31210                                                                             12/10/2018
                                                            Bankruptcy Administration - Wells Fargo       Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE Capital P.O. Box 13708                                                                             Overnight Mail on
GE Capital Information Technology Solutions                 Information                                   Macon GA 31208-3708                                                                        12/10/2018
                                                                                                          Attn: David M. Powlen & Kevin G. Collins
                                                                                                          1000 N. West Street
                                                                                                          Suite 1500                                                 david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                    Barnes & Thornburg LLP                        Wilmington DE 19801                                        kevin.collins@btlaw.com         Email on 12/09/2018
                                                                                                          Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                                          Flasser
                                                                                                          600 N. King Street                                         jalberto@bayardlaw.com
                                                                                                          Suite 400                                                  efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                            Bayard, P.A.                                  Wilmington DE 19801                                        gflasser@bayardlaw.com          Email on 12/09/2018
                                                                                                          Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                          222 Delaware Avenue, Suite 801                             jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc.          Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                           kcapuzzi@beneschlaw.com         Email on 12/09/2018
                                                                                                          Attn: Paul Steven Singerman, Esq. and Ilyse M.
                                                                                                          Homer, Esq.
                                                                                                          1450 Brickell Avenue
                                                                                                          Suite 1900                                                 singerman@bergersingerman.com
Counsel to City National Bank of Florida                    Berger Singerman LLP                          Miami FL 33131                                             ihomer@bergersingerman.com      Email on 12/09/2018
                                                                                                          Attn: Pamela K. Webster, Esq.
                                                                                                          1000 Wilshire Boulevard
                                                                                                          Suite 1500
Interested Party (Case No. 18-12492)                        Buchalter, A Professional Corporation         Los Angeles CA 90017                                       pwebster@buchalter.com          Email on 12/09/2018
                                                                                                          Attn: Mary F. Caloway, Esquire
                                                                                                          919 N. Market Street
                                                                                                          Suite 1500
Counsel to Nautilus Insurance Company                       Buchanan Ingersoll & Rooney PC                Wilmington DE 19801                                        mary.caloway@bipc.com           Email on 12/09/2018
                                                                                                          Attn: J. Cory Falgowski, Esquire
                                                                                                          1201 N. Market Street
                                                                                                          Suite 1407
Counsel for National Health Investors, Inc.                 Burr & Forman LLP                             Wilmington DE 19801                                        jfalgowski@burr.com             Email on 12/09/2018




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18-12491 (CSS)                                                                                  Page 1 of 7
                                                                                    Case 18-12491-CSS     Doc 280      Filed 12/10/18   Page 5 of 12


                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                                                                                                                                                                                                   METHOD OF DATE AND
                         DESCRIPTION                                           NAME                                        ADDRESS                        FAX                 EMAIL                     SERVICE
                                                                                                    Attn: Patrick Warfield, Esquire
                                                                                                    222 Second Avenue South
                                                                                                    Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                         Nashville TN 37201                                          pwarfield@burr.com                Email on 12/09/2018
                                                                                                    ATTN: TYRONZA WALTON
                                                                                                    7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                    DUBLIN OH 43017                                             Tyronza.Walton@cardinalhealth.com Email on 12/09/2018
                                                                                                    Attn: Jeffrey C. Wisler
                                                                                                    The Brandywine Building
                                                                                                    1000 West Street, Suite 1400
Counsel to Credit Value Partners, L.P.                    Connolly Gallagher LLP                    Wilmington DE 19801                                         jwisler@connollygallagher.com     Email on 12/09/2018
                                                                                                    Attn: Alexandre I. Cornelius, Esq. and Summer Saad,
                                                                                                    Esq.
                                                                                                    1299 Ocean Avenue
                                                                                                    Suite 450                                                   acornelius@costell-law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp              Santa Monica CA 90401                                       ssaad@costell-law.com             Email on 12/09/2018
                                                                                                    Attn: Joseph Grey, Esquire
                                                                                                    1105 North Market Street
                                                                                                    Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                        Wilmington DE 19801                                         jgrey@crosslaw.com                Email on 12/09/2018
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Carvel State Office Building
                                                                                                    820 North French Street , 6th Floor
Delaware Attorney General                                 Delaware Attorney General                 Wilmington DE 19801                                         attorney.general@state.de.us      Email on 12/09/2018
                                                                                                    Attn: Zillah Frampton
                                                                                                    820 North French Street
Delaware Division of Revenue                              Delaware Division of Revenue              Wilmington DE 19801                                         fasnotify@state.de.us             Email on 12/09/2018
                                                                                                    Corporations Franchise Tax
                                                                                                    P.O. Box 898
Delaware Secretary of State                               Delaware Secretary of State               Dover DE 19903                                              dosdoc_ftax@state.de.us           Email on 12/09/2018
                                                                                                    Attn: Bankruptcy Department
                                                                                                    820 Silver Lake Boulevard
                                                                                                    Suite 100
Delaware State Treasury                                   Delaware State Treasury                   Dover DE 19904                                              statetreasurer@state.de.us        Email on 12/09/2018
                                                                                                    Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                                    Edelman
                                                                                                    1201 N. Market Street
                                                                                                    Suite 2100                                                  stuart.brown@dlapiper.com
Counsel to Debtors                                        DLA Piper LLP (US)                        Wilmington DE 19801                                         kaitlin.edelman@dlapiper.com      Email on 12/09/2018
                                                                                                    Attn: Amish R. Doshi, Esq.
                                                                                                    1979 Marcus Avenue
                                                                                                    Suite 210E
Counsel to Oracle America, Inc.                           Doshi Legal Group, P.C.                   Lake Success NY 11042                                       amish@doshilegal.com              Email on 12/09/2018




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18-12491 (CSS)                                                                             Page 2 of 7
                                                                                   Case 18-12491-CSS     Doc 280      Filed 12/10/18   Page 6 of 12


                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                                                                                                                                                                                                     METHOD OF DATE AND
                         DESCRIPTION                                          NAME                                          ADDRESS                       FAX                   EMAIL                     SERVICE
                                                                                                     Attn: Allen A. Etish, Esquire
                                                                                                     20 Brace Road
                                                                                                     Suite 400
Counsel to PMA Insurance Group                             Earp Cohn P.C.                            Cherry Hill NJ 08034                                         aetish@earpcohn.com               Email on 12/09/2018
                                                                                                     ATTN: WILLIAM PALLEY
                                                           Efficient Management Resource Systems,    19830 WEST SPLIT OAK ROAD                                                                      Overnight Mail on
Top 30 Largest Unsecured Creditors                         Inc.                                      CHATSWORTH CA 91311                                                                            12/10/2018
                                                                                                     Attn: Bankruptcy Department                                                                    Fax and 12/09/2018 and
                                                                                                     1650 Arch Street                                  215-814-                                     Overnight Mail on
Environmental Protection Agency - Region 3                 Environmental Protection Agency           Philadelphia PA 19103-2029                        5103                                         12/10/2018
                                                                                                     ATTN: ERIC S. WENZEL
                                                                                                     219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                         Freedom Medical, Inc.                     EXTON PA 19341                                               ewenzel@freedommedical.com        Email on 12/09/2018
                                                                                                     Attn: Craig B. Garner, Esq.
                                                                                                     13274 Fiji Way
                                                                                                     Suite 250
Counsel to Efficient Management Resource Systems, Inc..    Garner Health Law Corporation             Marina del Rey CA 90292                                      craig@garnerhealth.com            Email on 12/09/2018
                                                                                                     ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                     CARNEY, ESQ.
                                                                                                     C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                           Heb Ababa, Ronaldoe Gutierrez, and        14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                         Yolanda Penney                            CHINO HILLS CA 91709                                         jantonelli@antonellilaw.com       Email on 12/09/2018
                                                                                                     Attn: Paul Wearing
                                                                                                     Special Handling Group
                                                                                                     7100 Highlands Pkwy                                                                            Overnight Mail on
Counsel to IBM Credit LLC (Case No. 18-12499)              IBM Credit LLC                            Smyrna GA 30082                                                                                12/10/2018
                                                                                                     Centralized Insolvency Operation
                                                                                                     2970 Market Street
                                                                                                     Mail Stop 5 Q30 133                                                                            Overnight Mail on
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19104-5016                                                                     12/10/2018
                                                                                                     Centralized Insolvency Operation                                                               Fax on 12/09/2018 and
                                                                                                     P.O. Box 7346                                     855-235-                                     Overnight Mail on
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19101-7346                        6787                                         12/10/2018
                                                                                                     Attn: Jay L. Welford
                                                                                                     27777 Franklin Road
                                                                                                     Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.   Jaffe Raitt Heuer & Weiss, P.C.           Southfield MI 48034-8214                                     jwelford@jaffelaw.com             Email on 12/09/2018
                                                                                                     Attn: David S. Rubin
                                                                                                     445 N. Boulevard, Suite 300
                                                                                                     P.O. Box 2997
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)   Baton Rouge LA 70821-2997                                    david@kswb.com                    Email on 12/09/2018
                                                                                                     Attn: Kenneth J. Ottaviano and Geoffrey M. King
                                                                                                     525 W. Monroe Street                                         kenneth.ottaviano@kattenlaw.com
Counsel to Credit Value Partners, L.P.                     Katten Muchin Rosenman LLP                Chicago IL 60661                                             geoff.king@kattenlaw.com          Email on 12/09/2018



           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18-12491 (CSS)                                                                            Page 3 of 7
                                                                                        Case 18-12491-CSS     Doc 280      Filed 12/10/18   Page 7 of 12


                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                                                                                                                                                                                                       METHOD OF DATE AND
                         DESCRIPTION                                            NAME                                           ADDRESS                        FAX                 EMAIL                     SERVICE
                                                                                                        Attn: Domenic E. Pacitti, Esq.
                                                                                                        919 Market Street
                                                                                                        Suite 1000
Counsel to City National Bank of Florida                    Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                                    dpacitti@klehr.com                Email on 12/09/2018
                                                                                                        Attn: Morton R. Branzburg, Esq.
                                                                                                        1835 Market Street
                                                                                                        Suite 1400
Counsel to City National Bank of Florida                    Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                       mbranzburg@klehr.com              Email on 12/09/2018
                                                                                                        Attn: Gary E. Klausner, Esq.
                                                                                                        10250 Constellation Boulevard
                                                                                                        Suite 1700
Counsel to AGF Investment Fund 5, LLC                       Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                        GEK@lnbyb.com                     Email on 12/09/2018
                                                                                                        Attn: Elizabeth Weller
                                                                                                        2777 N. Stemmons Freeway
                                                                                                        Suite 1000
Counsel to Dallas County                                    Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                             dallas.bankruptcy@publicans.com   Email on 12/09/2018
                                                                                                        Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                        Esq.
                                                                                                        405 N. King Street
                                                                                                        8th Floor                                                   mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                   Wilmington DE 19801                                         kbuck@mccarter.com                Email on 12/09/2018
                                                                                                        Attn: William P. Smith, James W. Kapp and Megan
                                                                                                        Preusker
                                                                                                        444 West Lake Street                                        wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                 Suite 4000                                                  jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                   Chicago IL 60606                                            mpreusker@mwe.com                 Email on 12/09/2018
                                                                                                        Attn: Art Gambill
                                                                                                        Promenade
                                                                                                        1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility            McGuireWoods LLP                            Atlanta GA 30309-3534                                       agambill@mcguirewoods.com         Email on 12/09/2018
                                                                                                        Attn: Brian I. Swett and Alexandra Shipley
                                                                                                        77 West Wacker Drive
                                                                                                        Suite 4100                                                  bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association           McGuirewoods LLP                            Chicago IL 60601-1818                                       ashipley@mcquirewoods.com         Email on 12/09/2018
                                                                                                        Attn: Sheryl L. Moreau
                                                                                                        Bankruptcy Unit
                                                                                                        P.O. Box 475                                                                                  Overnight Mail on
Counsel to Department of Revenue                            Missouri Department of Revenue              Jefferson City MO 65105-0475                                                                  12/10/2018
                                                                                                        Attn: Brett D. Fallon, Esq.
                                                                                                        500 Delaware Avenue, Suite 1500
                                                                                                        P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                       Morris James LLP                            Wilmington DE 19899-2306                                    bfallon@morrisjames.com           Email on 12/09/2018




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18-12491 (CSS)                                                                                 Page 4 of 7
                                                                                 Case 18-12491-CSS       Doc 280      Filed 12/10/18   Page 8 of 12


                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                                                                                                                                                                                                 METHOD OF DATE AND
                        DESCRIPTION                                         NAME                                           ADDRESS                         FAX                 EMAIL                  SERVICE
                                                                                                     ATTN: JERRY CARPENTER
                                                                                                     4721 MORRISON DRIVE
                                                           Morrison Management Resources Systems, SUITE 300                                                                                     Overnight Mail on
Top 30 Largest Unsecured Creditors                         Inc.                                      MOBILE AL 36609                                                                            12/10/2018
                                                                                                     Attn: Brya Michele Keilson
                                                                                                     U. S. Department of Justice
                                                                                                     844 King Street, Suite 2207
United States Trustee District of Delaware                 Office of the United States Trustee       Wilmington DE 19801                                         brya.keilson@usdoj.gov         Email on 12/09/2018
                                                                                                     Attn: Jeffrey N. Pomerantz, Esq., Bradford J.
                                                                                                     Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                     919 N. Market Street                                        jpomerantz@pszjlaw.com
                                                                                                     17th Floor                                                  bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                                         crobinson@pszjlaw.com          Email on 12/09/2018
                                                                                                     Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School    Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
District and Wichita County                                L.L.P.                                    Wichita Falls TX 76307                                      jbaer@pbfcm.com                Email on 12/09/2018
                                                                                                     Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                     1313 North Market Street, Sixth Floor
                                                                                                     P.O. Box 951                                                jryan@potteranderson.com
Counsel to LADMC, LLC                                      Potter Anderson & Corroon LLP             Wilmington DE 19899                                         rmcneill@potteranderson.com    Email on 12/09/2018
                                                                                                     Attn: Phillip G. Vermont
                                                                                                     500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                           Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP            Pleasanton CA 94588                                         pvermont@randicklaw.com        Email on 12/09/2018
                                                                                                     Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                     Queroli
                                                                                                     One Rodney Square                                           knight@rlf.com
                                                                                                     920 North King Street                                       steele@rlf.com
Counsel to Wells Fargo Bank, National Association          Richards, Layton & Finger, P.A.           Wilmington DE 19801                                         queroli@rlf.com                Email on 12/09/2018
                                                                                                     Attn: Lucian B. Murley, Esquire
                                                                                                     1201 North Market Street, Suite 2300
                                                                                                     P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.             Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                                         luke.murley@saul.com           Email on 12/09/2018
                                                                                                     Attn: David M. Hillman
                                                                                                     919 Third Avenue
Counsel to the SWC Landlords                               Schulte Roth & Zabel LLP                  New York NY 10022                                           david.hillman@srz.com          Email on 12/09/2018
                                                                                                     Secretary of the Treasury
                                                                                                     100 F Street NE
Securities and Exchange Commission - Headquarters          Securities & Exchange Commission          Washington DC 20549                                         secbankruptcy@sec.gov          Email on 12/09/2018
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Brookfield Place
                                                           Securities & Exchange Commission - NY     200 Vesey Street, Suite 400                                 bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office       Office                                    New York NY 10281-1022                                      nyrobankruptcy@sec.gov         Email on 12/09/2018




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18-12491 (CSS)                                                                             Page 5 of 7
                                                                                  Case 18-12491-CSS     Doc 280      Filed 12/10/18   Page 9 of 12


                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                                                                                                                                                                                                  METHOD OF DATE AND
                        DESCRIPTION                                            NAME                                      ADDRESS                         FAX                  EMAIL                    SERVICE
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Penn Center
                                                           Securities & Exchange Commission -     1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office       Philadelphia Office                    Philadelphia PA 19103                                          secbankruptcy@sec.gov           Email on 12/09/2018
                                                                                                  Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                  Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                  The Legal Center                                               asherman@sillscummis.com
                                                                                                  One Riverfont Plaza                                            bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors   Sills Cummis & Gross P.C.              Newark NJ 07102                                                rbrennan@sillscummis.com        Email on 12/09/2018
                                                                                                  Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                  919 North Market Street                                        jhh@stevenslee.com
                                                                                                  Suite 1300
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                    Wilmington DE 19801                                            ebc@stevenslee.com              Email on 12/09/2018
                                                                                                  Attn: Robert Lapowsky
                                                                                                  620 Freedom Business Center
                                                                                                  Suite 200
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                    King of Prussia PA 19406                                       rl@stevenslee.com               Email on 12/09/2018
                                                                                                  ATTN: BRENDAN BAKIR
                                                                                                  18000 STUDEBAKER ROAD
                                                                                                  SUITE 700                                           310-861-
Top 30 Largest Unsecured Creditors                         Surgical Program Development           CERRITOS CA 90703                                   5001                                       Fax on 12/09/2018
                                                                                                  Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                  824 N. Market Street
                                                                                                  Suite 810                                                      leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                        The Rosner Law Group LLC               Wilmington DE 19801                                            gibson@teamrosner.com           Email on 12/09/2018
                                                                                                  Attn: Danielle A. Pham
                                                                                                  1100 L Street, NW
                                                                                                  Room 7106
Counsel to the United States                               U.S. Department of Justice             Washington DC 20005                                            danielle.pham@usdoj.gov         Email on 12/09/2018
                                                                                                  Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                                  Shapiro and Danielle A. Pham
                                                                                                  P.O. Box 875
                                                                                                  Ben Franklin Station                                           danielle.pham@usdoj.gov
Counsel to the United States                               U.S. Department of Justice             Washington DC 20044-0875                                       seth.shapiro@usdoj.gov          Email on 12/09/2018
                                                                                                  Attn: General Counsel
                                                                                                  950 Pennsylvania Avenue, NW                                                                    Overnight Mail on
United States Department of Justice                        U.S. Department of Justice             Washington DC 20530-0001                                                                       12/10/2018
                                                                                                  Attn: Charles Oberly
                                                                                                  c/o Ellen Slights
                                                                                                  1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware                   US Attorney for Delaware               Wilmington DE 19899-2046                                       usade.ecfbankruptcy@usdoj.gov   Email on 12/09/2018
                                                                                                  Attn: Gary F. Torrell, Esq.
                                                                                                  1888 Century Park East
                                                                                                  Suite 1100
Counsel to LADMC, LLC                                      Valensi Rose, PLC                      Los Angeles CA 90067                                           gft@vrmlaw.com                  Email on 12/09/2018


          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18-12491 (CSS)                                                                            Page 6 of 7
                                                                               Case 18-12491-CSS     Doc 280     Filed 12/10/18     Page 10 of 12


                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                                                                                                                                                                                                METHOD OF DATE AND
                        DESCRIPTION                                        NAME                                         ADDRESS                           FAX                 EMAIL                  SERVICE
                                                                                                  Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                                  Esquire
                                                                                                  Nashville City Center
                                                                                                  511 Union Street, Suite 2700                                  david.lemke@wallerlaw.com
Counsel to Ally Bank                                     Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                            melissa.jones@wallerlaw.com    Email on 12/09/2018
                                                                                                  Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                                  and Tyler Layne                                               john.tishler@wallerlaw.com
                                                                                                  511 Union Street                                              katie.stenberg@wallerlaw.com
                                                                                                  Suite 2700                                                    blake.roth@wallerlaw.com
Counsel to Debtors                                       Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                            Tyler.Layne@wallerlaw.com      Email on 12/09/2018
                                                                                                  Attn: Specialty Finance Loan Portfolio Manager
                                                                                                  2450 Colorado Avenue, Suite 3000 West                                                        Overnight Mail on
Wells Fargo Bank, National Association                   Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                        12/10/2018

                                                                                                  Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                  P.O. Box 13199
Counsel to Concordia Bank & Trust Company                Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                      steve@wheelis-rozanski.com     Email on 12/09/2018
                                                                                                  Attn: Christopher M. Samis
                                                                                                  The Renaissance Centre
                                                                                                  405 North King Street, Suite 500
Counsel to the SWC Landlords                             Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                           csamis@wtplaw.com              Email on 12/09/2018
                                                                                                  ATTN: PETE HARTLEY
                                                         Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE                                                                          Overnight Mail on
Top 30 Largest Unsecured Creditors                       Medcentris                               HAMMOND LA 70403                                                                             12/10/2018




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18-12491 (CSS)                                                                         Page 7 of 7
Case 18-12491-CSS   Doc 280   Filed 12/10/18   Page 11 of 12



                       Exhibit B
                                                                                                     Case 18-12491-CSS     Doc 280      Filed 12/10/18     Page 12 of 12



                                                                                                                                Exhibit B
                                                                                                                       Attorneys General Service List
                                                                                                                         Served as set forth below


                   NAME                                           NOTICE NAME                    ADDRESS 1                    ADDRESS 2                  ADDRESS 3         CITY        STATE    POSTAL CODE                 EMAIL                    METHOD OF SERVICE
STATE OF ARIZONA ATTORNEY GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   1275 W. WASHINGTON ST.                                                         PHOENIX          AZ       85007          aginfo@azag.gov                      Email
STATE OF CALIFORNIA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 944255                                                                SACRAMENTO       CA       94244-2550     bankruptcy@coag.gov                  Email
STATE OF FLORIDA ATTORNEY GENERAL                       ATTN: BANKRUPTCY DEPARTMENT   THE CAPITOL, PL 01                                                             TALLAHASSEE      FL       32399-1050                                          Overnight Mail
STATE OF KANSAS ATTORNEY GENERAL                        ATTN: BANKRUPTCY DEPARTMENT   120 SW 10TH AVE., 2ND FLOOR                                                    TOPEKA           KS       66612-1597     general@ksag.org                     Overnight Mail and Email
STATE OF LOUISIANA ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 94095                                                                 BATON ROUGE      LA       70804-4095     ConsumerInfo@ag.state.la.us          Email
STATE OF MISSISSIPPI ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT   WALTER SILLERS BUILDING       550 HIGH STREET, SUITE 1200         P.O. BOX 220 JACKSON          MS       39201                                               Overnight Mail
STATE OF MISSOURI ATTORNEY GENERAL                      ATTN: BANKRUPTCY DEPARTMENT   SUPREME COURT BUILDING        207 W. HIGH ST.                                  JEFFERSON CITY   MO       65102          attorney.general@ago.mo.gov          Email
STATE OF TEXAS ATTORNEY GENERAL                         ATTN: BANKRUPTCY DEPARTMENT   CAPITOL STATION               PO BOX 12548                                     AUSTIN           TX       78711-2548     public.information@oag.state.tx.us   Email
STATE OF UTAH ATTORNEY GENERAL                          ATTN: BANKRUPTCY DEPARTMENT   PO BOX 142320                                                                  SALT LAKE CITY   UT       84114-2320     uag@utah.gov                         Email




         In re: Promise Healthcare Group, LLC, et al.
         Case No. 18-12491 (CSS)                                                                                                Page 1 of 1
